                                                                                        FILED
                                                                               2019 May-07 PM 12:28
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION
DENNIS CURRY,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 5:18-cv-01969-KOB-SGC
                                           )
LIMESTONE CORRECTIONAL                     )
FACILITY,                                  )
                                           )
      Defendant.                           )

                           MEMORANDUM OPINION
      This is an action filed pursuant to 42 U.S.C. § 1983 by a prisoner proceeding

pro se. On April 12, 2019, the magistrate judge entered a report recommending

this action be dismissed without prejudice for failure to prosecute. (Doc. 11).

Although the plaintiff was advised of his right to file specific written objections

within fourteen days, no objections have been received by the court.

      After careful consideration of the record in this case, including the

magistrate judge’s report, the court ADOPTS the report and ACCEPTS its

recommendations.      Accordingly, this action is due to be dismissed without

prejudice for failure to prosecute. The court will enter a separate order.
      The court directs the Clerk to serve a copy of this memorandum opinion and

the accompanying order of dismissal on the plaintiff.

      DONE and ORDERED this 7th day of May, 2019.



                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      CHIEF UNITED STATES DISTRICT
                                      JUDGE
